Case 9:18-cv-80176-BB Document 513 Entered on FLSD Docket 05/21/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative        CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                        PLAINTIFFS’ EMERGENCY MOTION TO SEAL

         Plaintiffs’ request that the Court seal the document filed as ECF No. [512-7]. Plaintiffs

  inadvertently filed this exhibit, which Defendants’ seek to keep under seal, with their redacted

  motion for sanctions.

                             S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who we understand wants the information sealed.



   Dated: May 21, 2020                    Respectfully submitted,

                                          s/ Velvel (Devin) Freedman
                                          Velvel (Devin) Freedman, Esq.
                                          ROCHE CYRULNIK FREEDMAN LLP
                                          200 S. Biscayne Blvd.
                                          Suite 5500 Miami, Florida 33131
                                          vel@rcfllp.com
                                          nbermond@rcfllp.com


                                          Kyle W. Roche, Esq.
                                          Joseph M. Delich
                                          ROCHE CYRULNIK FREEDMAN LLP
Case 9:18-cv-80176-BB Document 513 Entered on FLSD Docket 05/21/2020 Page 2 of 2



                                          99 Park Avenue, 19th Floor
                                          New York, New York 10016
                                          kyle@rcfllp.com
                                          jdelich@rcfllp.com

                                          Andrew S. Brenner, Esq.
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
                                          Miami, Florida 33131
                                          abrenner@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense Research, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 21, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
